Citation Nr: 1811582	
Decision Date: 02/22/18    Archive Date: 03/06/18

DOCKET NO.  10-17 208	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, Maryland


THE ISSUE

Entitlement to service connection for plantar digital neuropathy of the bilateral lower extremities, to include as secondary to service-connected left ankle status post ligament damage (bilateral neuropathy).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. Rescan, Associate Cousel 





INTRODUCTION

The Veteran served on active duty from October 1997 to November 1997.

This matter is before the Board of Veterans' Appeals (Board) from a November 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania.  Subsequently, jurisdiction was transferred to the RO in Baltimore, Maryland.

In April 2015, this matter came to the Board and the Board remanded the Veteran's claims because she was not given proper notice for her VA examination.  Accordingly, the Board directed the RO to schedule new examinations.  

In May 2016, the Board found the examination regarding the Veteran's neuropathy to be inadequate.  In turn, the Board directed the RO to schedule the Veteran for an additional examination.  

In June 2017, the case returned to the Board and the Board found the Veteran's most recent VA examination to also be inadequate.  The Board found this examination to be inadequate because the examiner did not address the Veteran's complaints of tingling and numbness in her toes during her active duty service.  The Board then directed the RO to obtain an addendum opinion that included a discussion of the Veteran's complaints of numbness and tingling in her toes while on active duty.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claim so that she is afforded every possible consideration

As to the Veteran's claim for neuropathy, the Board finds the addendum opinion to be inadequate to decide this case.  The June 2017 remand specifically directed the examiner to address the Veteran's in-service complaints and the examiner did not do so.  In fact, the examiner stated that the Veteran's service treatment records were silent for bilateral plantar digital neuropathy.  Moreover, the examiner's opinion is conclusory in nature and the examiner did not provide a thoughtful and thorough analysis regarding the theories of direct service connection and secondary service connection.  Therefore, the Board finds this examination inadequate and a remand is again necessary to obtain a competent and credible medical opinion as to the nature and etiology of the Veteran's disability.  See 38 U.S.C. § 5103A(d) (2012); 38 C.F.R. § 3.310 (2015); Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (holding that when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate); Bloom v. West, 13 Vet. App. 185, 187 (1999) (a medical opinion without supporting clinical data or other rationale does not provide the required degree of medical certainty).  

In addition, the actions previously sought by the Board are necessary for a proper adjudication of the Veteran's appeal and there has not been substantial compliance with the remand orders; therefore, the matter must be remanded once again for compliance with the previous order/completion of the actions sought.  Stegall v. West, 11 Vet. App. 268 (1998) (holding that where the remand orders of the Board are not satisfied the Board itself errs in failing to ensure compliance).

While the appeal is in remand status, the AOJ should also obtain and associate with the record any outstanding VA treatment records.  See 38 U.S.C. § 5103A(d) (2012).  


Accordingly, the case is REMANDED for the following action:

1.  Associate with the claims file the Veteran's contemporaneous VA treatment records from February 21. 2017, to the present. 

2.  Schedule the Veteran for an examination with an appropriate examiner.  This opinion should be provided by a new examiner that has not already provided an opinion in this case.  After a review of the claims file, the examiner should provide answers to the following questions:

(A)  Is it at least as likely as not (50 percent probability or greater) that the Veteran's bilateral neuropathy, had its onset in service or is related at least in part to service?  

The examiner should review and discuss the Veteran's STRs from October 1997 recording complaints of pain, numbness, and tingling in her toes.

(B).  Is it as least as likely as not that the claimed bilateral neuropathy was caused or aggravated (i.e. permanently worsened) by the Veteran's service-connected left ankle disability?

In providing all of the requested opinions, the examiner should consider the Veteran's competent lay claims regarding the observable symptoms she has experienced.  

The VA examination report must include a complete rationale for all opinions expressed.  

If the examiner feels that any of the requested opinions cannot be rendered without resorting to speculation, the examiner must state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e. no one could respond given medical science and the known facts) or by a deficiency in the record or the examiner (i.e. additional facts are required, or the examiner does not have the needed knowledge or training).

4.  Then readjudicate the Veteran's claim.  If the benefit sought on appeal is not granted to the Veteran's satisfaction, a SSOC should be issued to the Veteran and their representative and they should be afforded the requisite opportunity to respond before the case is returned to the Board for further appellate action.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).




_________________________________________________
Michael J. Skaltsounis
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).


